Title: To John Adams from Hiram Haines, 4 June 1822
From: Haines, Hiram
To: Adams, John


				
					Honourable Sir
					Slate Mills Culpeper County Virga. June 4th. 1822
				
				A desire not only to see, but to possess and preserve relicts of those venerable Heroes and Sages whose exertions won, and whose counsels have preserved that glorious liberty which I, in common with millions of my happy fellow citizens enjoy is the cause of my addressing you at present, in which I hope you will excuse the liberty an intire stranger, has thus unceremoniously taken.My wishes are to possess specimens of their hand writing and if possible, correct copper plate engravings, or painted miniature likenesses of their persons. Should you, who has acted so important a part in the scenes referred to, be willing thus far to gratify me, the favour will be received with pleasure and remembered with gratitude.I am but a youth of nineteen, to whom neither fortune nor Nature has been propitious or profuse, and should you please to favour me with a specimen of your hand writing. I wish it to embrace some maxim or moral lesson that may be useful to me as I journey through life and which would probably be, better remembered and more strictly regarded, as having emanated from so respectable source. On whatever subject you may please to write affix your name, in the style, which you have been in the habit of signing it. Address to “Hiram Haines, Slate Mills, Culpeper Country. Va.—” May the great Architect of the Universe give you health and peace for your remaining days.
				
					H: Haines
				
				
			